        Case 2:20-cv-00615-JDP Document 15 Filed 12/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     BRODRICK BONE,                                Case No. 2:20-cv-00615-JDP (SS)
12                        Plaintiff,
13                        v.                         ORDER TO SHOW CAUSE WHY CASE
       COMMISSIONER OF SOCIAL                        SHOULD NOT BE DISMISSED FOR
14
       SECURITY,                                     FAILURE TO PROSECUTE
15
                          Defendant.
16                                                   THIRTY-DAY DEADLINE

17

18          Plaintiff Brodrick Bone appealed defendant’s decision denying his application for Social

19   Security benefits by filing a complaint before this court on March 20, 2020. ECF No. 1. Plaintiff

20   moved to proceed in forma pauperis the same day. ECF No. 2. The court granted plaintiff’s

21   motion and issued a summons. ECF Nos. 3, 4. The court also stayed the case. ECF No. 6.

22   Defendant filed the administrative record on September 1, 2020, ECF No. 11, which prompted

23   the court to enter an amended scheduling order the next day, ECF No. 12. Plaintiff was directed

24   to file a motion for summary judgment within 45 days. Id. However, plaintiff has not filed a

25   motion as required by the scheduling order, and the time to do so has now passed.

26          To manage the docket effectively, the court imposes deadlines on litigants and requires

27   litigants to meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines,

28   the court may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells
                                                        1
        Case 2:20-cv-00615-JDP Document 15 Filed 12/08/20 Page 2 of 2


 1   Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus

 2   among our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua

 3   sponte, at least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the

 4   court has a duty to administer justice expeditiously and avoid needless burden for the parties. See

 5   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 6            I will give plaintiff the opportunity to explain why the court should not dismiss the case

 7   for his failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure to

 8   comply with a court order and will result in dismissal of this case. Accordingly, plaintiff must

 9   show cause within thirty days of the date of entry of this order why the court should not dismiss

10   this case for failure to prosecute.

11
     IT IS SO ORDERED.
12

13
     Dated:      December 7, 2020
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
